Citation Nr: 1744938	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  11-04 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to service connection for a skin disorder, to include basal cell and squamous cell carcinoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.  Service in the Republic of Vietnam is indicated by the record.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the August 2010 rating decision on appeal, the RO denied service connection for basal cell carcinoma, claimed as a skin disorder.  In the October 2012 rating decision, the RO denied an increased rating in excess of 20 percent for diabetes mellitus.

In June 2016, the Veteran presented sworn testimony during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  The record was held open for an additional ninety days to allow the Veteran to submit additional evidence.

In October 2016, the claims were remanded for further evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a skin disorder to include basal cell and squamous cell carcinoma, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's diabetes mellitus requires an oral hypoglycemic agent and restricted diet, but does not require regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.119, Diagnostic Code (DC) 7914 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Clams Assistance Act of 2000 (VCAA)

The requirements of the statutes and regulation have been met in this case.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Veteran and his representative have not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA notified the Veteran in April 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  In the April 2012 letter, the RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the United States Court of Appeals for Veterans Claims (Court) that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim and affording him VA examinations in August 2012 and December 2016 regarding the severity of his service-connected diabetes mellitus. 

Notably, during the Board's June 2016 Board hearing, the Veteran testified that his August 2012 examination was "unusual."  However, he stated that all of his diabetes mellitus symptoms were documented.  

Nevertheless, as indicated above, in October 2016 the claim was remanded to afford the Veteran a VA examination to assess the severity of his diabetes mellitus.  In December 2016, the Veteran was afforded a VA diabetes mellitus examination, which included pertinent findings as to his current disability.  Thus, the Board finds that there was compliance with the Board's remand directives.  See Stegall, 11 Vet. App. at 271.

Although, the Veteran asserted that the August 2012 examination was "unusual" he did not dispute the examination findings as to the severity of his diabetes mellitus.  To this end, the Board finds that the August 2012 and December 2016 VA examination reports are adequate because they are based on consideration of the Veteran's prior medical history and described the disability in sufficient detail to allow the Board to make fully informed evaluations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Moreover, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the June 2016 Board hearing, the undersigned explained the issue on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Neither the Veteran nor his attorney has raised any other issues with the duty to notify or duty to assist.  See Scott, 789 F.3d at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board will therefore proceed to the merits of the claim being decided herein.

I.  Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's diabetes mellitus is rated 20 percent disabling pursuant to 38 C.F.R. § 4.119, DC 7913.  

Under DC 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent rating.  38 C.F.R. § 4.119, DC 7913 (2016).
Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  38 C.F.R. § 4.119, DC 7913 (2016).  The term regulation of activities is defined in DC 7913 as avoidance of strenuous occupational and recreational activities.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is assigned a 60 percent rating.  38 C.F.R. § 4.119, DC 7913 (2016).

Diabetes mellitus requiring more than once-daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is assigned a 100 percent rating.  38 C.F.R. § 4.119, DC 7913 (2016).

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1) (2016).

While 38 C.F.R. § 4.7 generally provides that where symptoms more nearly approximate the criteria for a higher rating, the higher rating will be granted, this regulation is not applicable to DCs such as DC 7913 that apply successive rating criteria where "the evaluation for each higher disability rating include[s] the criteria of each lower disability rating, such that if a component [i]s not met at any one level, the veteran could only be rated at the level that did not require the missing component."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009). Where that is the case, to permit a rating at the higher percentage, "where only two out of the three criteria were met, would eviscerate the need for [a lower rating percentage] since the symptoms established for either rating might be the same." Id. (citing Camacho v. Nicholson, 21 Vet.App. 366-67 (2007)).

The Veteran asserted that his diabetes mellitus is more severe than his current assigned 20 percent rating.

In an August 2007 rating decision, the Veteran was granted service connection for diabetes mellitus, type II, evaluated as 20 percent, effective August 7, 2007.  In March 2012, the Veteran filed a claim of entitlement to an increased rating for diabetes mellitus.

For the reasons set forth below, the Board finds that a rating in excess of 20 percent is not warranted for diabetes mellitus at any time during the appeal period.

In August 2012, the Veteran was afforded a VA examination.  The examiner confirmed a continuing diagnosis of diabetes mellitus, type II.  The examiner indicated that the Veteran's diabetes mellitus treatment includes a restricted diet, oral hypoglycemic agent(s), and insulin injections.  The examiner noted that the Veteran is not required to regulate activities as part of his management for his diabetes.  He visits his diabetic care provider less than twice per month for episodes of ketoacidosis or hypoglycemic reactions.  He has had no episodes of hypoglycemia or ketoacidosis requiring hospitalization over the past twelve months.  He has not had any progressive unintentional weight loss.  The examiner found that the Veteran did not have any complications related to diabetes mellitus.  The Veteran reported that he retired in 2009.  The examiner opined that the Veteran's diabetes mellitus has no impact on his ability to work.

In a December 2013 statement, the Veteran reported that his diabetes mellitus treatment includes insulin injections and restricted diet.  He also stated that he experiences symptoms including loss of vision, headaches, night sweats, poor circulation, and fatigue. 

In the Veteran's February 2014 VA form 9 and during the Board's June 2016 hearing, the Veteran indicated that his diabetes mellitus treatment includes insulin injections, restricted diet, and that his activities are regulated.   

VA treatment records dated from December 2013 to November 2016 show continuing diagnosis of diabetes mellitus and that his treatment plan includes insulin and a restricted diet.  See, e.g., VA treatment records dated January 2014, December 2014, and July 2015.  

In December 2016, the Veteran was afforded an examination.  The examiner diagnosed diabetes mellitus, type II.  The examiner indicated that the Veteran's diabetes mellitus treatment includes oral hypoglycemic agent(s) and insulin injections.  The examiner documented that the Veteran is not required to regulate activities as part of management for his diabetes.  He visits his diabetic care provider less than twice per month for episodes of ketoacidosis or hypoglycemic reactions.  He has had no episodes of hypoglycemia or ketoacidosis requiring hospitalization over the past twelve months.  He has not had any progressive unintentional weight loss.  The examiner indicated that the Veteran has an eye condition and diabetic central neuropathy that is related to his diabetes mellitus.  The examiner opined that the Veteran's diabetes mellitus has no impact on his ability to work.

Accordingly, the Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted.  The medical evidence demonstrates that the Veteran's diabetes mellitus has been treated with a restricted diet, hypoglycemic agent(s), and insulin.  

The Board finds that a higher rating, 40 percent, is not warranted, as there is no evidence of the type required by the regulation indicating that the Veteran's diabetes requires regulation of activities.  To this end, the August 2012 and December 2016 VA examiners specifically found that the Veteran's diabetes mellitus does not require regulation of activities. Furthermore, VA treatment records did not show that the Veteran requires regulation of activities due to his diabetes mellitus.  The Board finds that August 2012 and December 2016 VA opinions are probative as to whether the Veteran's diabetes requires regulation of activities, because the VA examiners reviewed the claims file, Veteran's statements, and the medical evidence of record.

To the extent that the Veteran claims that his activities have been limited due to his diabetes, he is generally competent to report the symptoms of his diabetes and their effects on his occupation and activities of daily living.  However, the Court has held that medical evidence is required to show that occupational and recreational activities have been restricted for purposes of Diagnostic Code 7913.  See Camacho, 21 Vet. App. at 360.  Here, the medical evidence reflects that there has been no regulation of activities at any time throughout the appeal period.  Although, the Veteran contends that his activities have been regulated, they have not been regulated as required by the diagnostic code for diabetes mellitus.  Therefore, the Board finds that the Veteran's statements concerning his limited activities do not warrant a different result under the applicable diagnostic code, which requires medical evidence of regulation of activities in order to warrant a 40 percent rating.
 
The Board also finds that a 60 percent disability is not warranted.  While, the Veteran has shown to have episodes of hypoglycemia and ketoacidosis, he has never been hospitalized for either.

Pursuant to Note 1 under Diagnostic Code 7913, the Board must assign separate ratings for any compensable complications of the Veteran's service-connected diabetes mellitus, type II.  

To this end, in the December 2016 examination report, the examiner indicated that the Veteran has an eye condition and diabetic central neuropathy that are related to his service-connected diabetes mellitus.  However, in an April 2017 rating decision, the Veteran was awarded service connection for bilateral cataracts and left cranial nerve VII (facial) palsy (Bell's palsy) both related to his service-connected diabetes mellitus.  Thus, the Veteran has been compensated for eye condition and diabetic central neuropathy in relation to his diabetes mellitus, and to award separate ratings would be pyramiding, as he would be compensated twice for the same symptomatology.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 6 Vet. App. 259, 261-62 (1994).  

Aside from the bilateral cataracts and left cranial nerve VII (facial) palsy (Bell's palsy), the VA examiners have not attributed any other symptoms as complications to the Veteran's diabetes mellitus and the Board finds that the evidence does not support additional, separate compensable disability ratings for complications of the service-connected diabetes mellitus.

Accordingly, the symptoms of the Veteran's diabetes mellitus, type II, do not meet the criteria for a higher, 40 percent rating under DC 7913.

The Board has also considered whether a claim for entitlement to a total disability rating based on individual unemployability (TDIU) has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, the issue of entitlement to a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran reported that he retired in 2009.  See VA examination report dated August 2012.  The August 2012 and December 2016 VA examiners opined that the Veteran's diabetes mellitus has no impact on his ability to work.  As such, the evidence does not show that the issue of whether the Veteran is unable to secure or follow substantial gainful employment due to service-connected disabilities has been raised by the evidence of record.  Thus, further discussion of a TDIU is unnecessary.

The Veteran has not raised any other issues with respect to the increased rating claim for diabetes mellitus nor have any other assertions been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-70.


ORDER

Entitlement to an increased rating for diabetes mellitus, type II, in excess of 20 percent is denied.

REMAND

The Veteran contends that his basal cell and squamous cell carcinoma is due to his military service.  See, e.g., Board hearing transcript dated June 2016.  Specifically, he contends that, while serving in the Republic of Vietnam, he was exposed to Agent Orange.  See Veteran's statement dated June 2010.

The Veteran's service records indicate that he served in the Republic of Vietnam.  Thus, herbicide agent exposure (Agent Orange) is conceded based on the circumstances of the Veteran's military service.  See 38 U.S.C.A. § 1116(f) (West 2014).  

Pursuant to the October 2016 Board remand, the Veteran was afforded an examination to determine the nature and etiology of his skin disorder.

In December 2016, a VA physician confirmed a diagnosis of squamous cell cancer and opined that it is not related to the Veteran's military service.  The VA physician reasoned that the Veteran was not diagnosed until 33 years following service, it was not noted in his service treatment records, and squamous cell cancer is not a recognized as a presumptive condition for herbicide exposure.

The primary reason for the negative opinion appeared to be that squamous cell cancer is not a recognized as a presumptive condition for herbicide exposure.  However, although the Veteran's squamous cell cancer is not among the diseases presumed service connected for veterans who served in Vietnam, the Veteran is not precluded from establishing service connection for this disability based on the theory that they were actually caused by herbicide exposure.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  As this 

Therefore, the Board finds that a remand is necessary to obtain an opinion as to whether the Veteran's squamous cell cancer is related to his conceded herbicide exposure. 

Accordingly, the claim remaining on appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request an opinion from an appropriate specialist VA physician as to the etiology of the Veteran's squamous cell cancer.  A copy of this remand must be made available to the physician for review in connection with the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the physician.

The physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that squamous cell cancer had its onset during military service or is otherwise related to service, to include his presumed exposure to Agent Orange.  With regard to Agent Orange, the physician should consider whether such a relationship exists in this case, regardless of VA's general determination that there is insufficient evidence of an association to warrant a presumption of service connection for squamous cell cancer for all veterans exposed to an herbicide agent.

The physician must provide a rationale for the opinion given.  The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



Department of Veterans Affairs


